Kirby, J., (after stating the facts). (1) This case is controlled by the decisions in Tilson v. Gatling, 60 Ark. 118, Columbia County Bank v. Emerson, 86 Ark. 159, Mullins v. Columbia County Bank, 87 Ark. 555, and Ensign v. Coffelt, 102 Ark. 568. Said cases all .arose out of transactions governed ¡by the law requiring “negotiable notes given in payment for .any patented machine, implement, .substance or instrument of ¡any 'kind or character whatever, when the vendor effects the sale of the same to any citizen of this State, on a credit” or “in payment of .any patent right or patent right territory” to be executed upon .a printed form showing upon its face that it was executed in consideration of a patented machine, etc., and- providing that no person shall be considered an innocent holder of such instrument, notwithstanding •he may have paid the value therefor before maturity “.and all such notes not showing on their face for what they are given, shall be .absolutely void.” Sections 512, 513-516, Kirby’s Digest. This act has been held ¡constitutional by our court in said cause and by the United States Supreme Court in Ozan Lumber Co. v. Union County National Bank of Liberty, 207 U. S. 251. Appellant contends that the contracts do not evidence the sale of a patented article “or patent right territory” but only give Nutt, the agent, ¡an option to buy the portable pantries, for sale in the prescribed territory. It insists also that the testimony does not show that appellees are citizens of the State within the meaning of the act having the right to the benefit of its provisions. The contract between the parties stipulated that Nutt, the dealer, as an evidence of his .good faith, etc., had made an advance payment of $2 each on 150 portable pantries, aggregating $300, the receipt of which was acknowledged, for which he was issued 150 portable pantry coupons No. 116-E, and was authorized to use said coupons in ordering said pantries from the factory and the pantry company guaranteed that the manufacturer, the Cincinnati Stamping Company would accept said coupons at $2 each when accompanied by $6 in payment for one portable pantry, ¡and the contract between the manufacturing company and the pantry company .shows that the manufacturer was to furnish the pantry company certain coupons covering -all advance payments made the manufacturer by said company, under the contract, which coupons were to be accepted at their face value as part payment on separate pantries, shipped to the pantry company or its legal representatives at the rate of one coupon with each-pantry. These notes were executed to cover the advance payment for said 150 pantries agreed to be delivered to Nutt which he was employed by the terms of. the contract to sell in Greene County 'and were given in part payment for the patented machine or article sold on a credit within the meaning of said statute. Columbia Bank v. Emerson, supra. The contract recites that the pantry company “does hereby appoint E. K. Nutt of Jonesboro, Arkansas, sole and exclusive dealer to sell the portable pantry, etc., ’ ’ and it is admitted that both parties are residents of the 'State of Arkansas.  (2-3) The recital of the contract shows one of the appellees to Ibe a citizen of the State, and a resident of the State doing business here, is entitled to the same protection from our laws as though he were in fact a citizen. The word “citizen” is often used in common parlance to denote an inhabitant or resident and the word “resident” may well be considered synonymous with citizen, within the meaning of said statute, the purpose of which is to protect all those residing in the State from imposition and fraud. McKenzie v. Murphy, 24 Ark. 159. It follows that the court did not err in instructing the verdict, and the judgment is affirmed.